Title: To James Madison from Robert Barry and John Mallory (Abstract), 8 May 1805
From: Barry, Robert,Mallory, Robert
To: Madison, James


8 May 1805, Baltimore. “We have the misfortune of being o<w>ners of <a> Brig called the Eleanor Commanded by Benj<amin> Alden of this place, whom we employed to […] her as Captn. on a Voyage from hence to L<is>b<on> & back, in October last. She arrived out safe a<t> Lisb<on>, where our friends received her Cargo—and <return?>ed her back with a ballast of Salt conformably to our instructions—but, Capn. Alden instead of proceeding home in the manner he was directed, thought proper to stop at St. Jago d<e> Cuba—where he sold his Cargo of Salt in f<e>bruary last, & where he is trading on our property, without any authority from us, or giving us the least account of his transactions or views for to enable us to make Insurance, either for his or our own accot.—which gives us reason to apprehend he has no intention of returning to this place with our Vessell or funds, to our great injury & disappointment. We have therefore, to request the favor of a few lines from you to the acting american Consul at St: Jago or any other place where he may be found, for to interpose his official authority in aiding our Agent there for to dispossess Capn. Alden of the Command of our Brig, and also for to take such legal steps as may be deemed necessary to effect a recovery of our p<ro>pert<y> from the hands of so indignant a cha<racter> as Capn: Alden—whose conduct is the Mo<re> odious, from his attempt to put his <mate> John Herns (a Citizen of the U.S.) <on> board a British frigate—in which he did not however succeed, owing to the Gent<le>man like behaviour of the boarding Office<r>, who we understand perceived the Malignity of Capn.Alden’s design.
“This fact, we understand, can be proved by the Crew of the Brig—in which case we Submit to your consideration to Say how far it wod: be consistent for the Governmt. of the U. S. to have Capn. Alden sent home under Arrest & to recieve Such punishment as the enormity of his offence may be found to merit. An example ought to be made of the perpetrators of such deeds, which, to the disgrace of Americans, we fear too often occur & without the possibility of a discovery.
“These our grievances must plead our excuse for the present intrusion.”
